Martin, Judge,
delivered the opinion of tbe court:
The merchandise involved in this case is invoiced as weasands, and is so designated by the importers in one of the protests. Upon the record.it is clear that the articles are dried beef weasands. They were assessed with duty as nonenumerated unmanufactured^ articles under paragraph 385 of the tariff act of October 3, 1913.
The importers protested, claiming free entry for the merchandise under paragraph 419 of the act, which reads as follows:
419. Bladders, and all integuments, tendons and intestines of animals and fish sounds, crude, dried or salted for preservation only, and unmanufactured, not specially provided for in this section.
The protest was sustained by the Board of General Appraisers, the board holding that “the commodity in question is a part of the intestinal system of an animal of the bovine species, probably a part of the alimentary canal.”
The Government now appeals from this decision.
We are unable to agree with the decision of the board, for the reason that it is known of common knowledge that weasands are not the integuments, tendons, or intestines of animals, and therefore are not entitled to free entry under the paragraph above copied. Lher'e is no claim of commercial designation in the case.
The Standard Dictionary gives the following definitions' of the terms in question:
Weasand.—The tube connecting the lungs with the mouth; trachea; windpipe.
Integument.—Any outer covering or envelope; specifically, the natural covering, external envelope, or investment of an animal or vegetable body, as the human skin, the shell of a lobster, or the rind or husks of seeds.
Tendon.—One of the strong bands or cords of connective tissue forming the terminations or connéctions of the fleshy portion of a muscle.
*116Intestine.—The alimentary canal; especially, that part of the digestive tube below or behind the stomach, extending to the anus; bowel, gut; commonly in the plural.
Under the foregoing definitions the weasand of an animal is not an integument, tendon, or intestine of the animal, and therefore does not come within the class of articles which are admitted free of duty under paragraph 419, supra.
The decision of the board is therefore reversed.